DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-19, 21, 23 and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Umeda (Examiner provided machine translation of WO 2016/121944, of record).
Regarding claim 17, Umeda discloses a variable magnification optical system comprising (see Fig 13), in order from an object side, a first lens group having negative refractive power (see Fig 13; Table 4; G1= -26.00), a first intermediate lens group having positive refractive power (see Fig 13; Table 4; G2= 38.17), a second intermediate lens group having negative refractive power (see Fig 13; Table 4; G3= -45.00) and a rear lens group; upon varying a magnification from a wide angle end state to a telephoto end state (see Fig 13; Table 4; G4 moves upon being varied from wide angle to telephoto states), a distance between said first lens group and said first intermediate lens group being varied (see Fig 13; Table 4; distance between G1 and G2 varies), a distance between said first intermediate lens group and said second intermediate lens group being varied (see Fig 13; Table 4; distance between G2 and G3 varies), and a distance between said second intermediate lens group and said rear lens group being varied (see Fig 13; Table 4; distance between G3 and G4 varies); and the following conditional expression being satisfied: 0.050 < f1/ fM2 < 1.050 (see Table 4; f1= -26.00, fM2= -45.00; -26/-45= 0.58); 0.70 < |fF| / ft < 3.30 (see Table 4; |fF|/ft= -26.00/33.95= .76); 38.00˚ < ωw < 85.00˚ (see Table 4; ωw = 49.9˚) where f1 denotes a focal length of said first lens group, fM2 denotes a focal length of said second intermediate lens group, where fF denotes a focal length of a focusing lens group having a strongest refractive power in the focusing lens groups (see Table 4; G1=-26.00), and ft denotes a focal length of the variable magnification optical system in the telephoto end state (see Fig 13; Table 4; ft=33.95), and ωw denotes a half angle of view of the variable magnification optical system in the wide angle end state.
Regarding claim 18, Umeda discloses a variable magnification optical system according to claim 17 (see Fig 13), wherein the following conditional expression is satisfied: 0.60<f1N/f1 < 2.00  where f1N denotes a focal length of a lens having a strongest negative refractive power in the first lens group, and f1 denotes a focal length of said first lens group (see Table 4; f1= -26.00, f1N= -36.77 (calculated from index of refraction and radii of curvature); -36.77/-26= 1.414).
Regarding claim 19, Umeda discloses a variable magnification optical system comprising (see Fig 17), in order from an object side, a first lens group having negative refractive power (see Fig 17; Table 5; G1= -26.00), a first intermediate lens group having positive refractive power (see Fig 17; Table 5; G2= 40.61), a second intermediate lens group having negative refractive power (see Fig 17; Table 5; G3= -85.00) and a rear lens group; upon varying a magnification from a wide angle end state to a telephoto end state (see Fig 17; Table 5; G4 moves upon being varied from wide angle to telephoto states), a distance between said first lens group and said first intermediate lens group being varied (see Fig 17; Table 5; distance between G1 and G2 varies), a distance between said first intermediate lens group and said second intermediate lens group being varied (see Fig 17; Table 5; distance between G2 and G3 varies), and a distance between said second intermediate lens group and said rear lens group being varied (see Fig 17; Table 5; distance between G3 and G4 varies); said rear lens group comprising at least one focusing lens group which is moved upon carrying out focusing from an infinite distance object to a close distance object (see Fig 17; Table 5; G4 moves upon being varied from wide angle to telephoto states); and the following conditional expression being satisfied: 0.050 < f1/ fM2 < 1.050 (see Table 5; f1= -26.00, fM2= -85.00; -26/-85= 0.30588); 0.70 < |fF| / ft < 3.30 (see Table 4; |fF|/ft= -26.00/33.95= .76); 38.00˚ < ωw < 85.00˚ (see Table 5; ωw = 56.2˚) where f1 denotes a focal length of said first lens group, fM2 denotes a focal length of said second intermediate lens group, where fF denotes a focal length of a focusing lens group having a strongest refractive power in the focusing lens groups (see Table 5; G1=-26.00), and ft denotes a focal length of the variable magnification optical system in the telephoto end state (see Fig 17; Table 5; ft=33.95), and ωw denotes a half angle of view of the variable magnification optical system in the wide angle end state, and wherein the following conditional expression is satisfied: 2.00 < D1Mw/ fw < 4.00 (see Fig 17; Table 5; 32.660/15.45 = 2.1139), where D1Mw denotes a distance along the optical axis between the first lens group and the first intermediate lens group in the wide angle end state (see Fig 17; Table 5; DIMw= 32.660), and fw denotes a focal length of the variable magnification optical system in the wide angle end state (see Fig 17; Table 5; focal length of system in wide angle state, fw=15.45). 
Regarding claim 21, Umeda discloses a variable magnification optical system according to claim 17, wherein the following conditional expression is satisfied: 0.20 < fM1P / fM1N < 0.80 (see Fig 13; Table 4; 26.3/68.76= 0.387) where fM1P denotes a focal length of a lens having a strongest positive refractive power in the first intermediate lens group (see Table 4; fM1P=26.3 calculated from radius of curvature and refraction index), and fM1N denotes a focal length of a lens having a strongest negative refractive power in the first intermediate lens group (see Table 4; fM1N=68.76 calculated from radius of curvature and refraction index).
Regarding claim 23, Umeda discloses a variable magnification optical system according to claim 17 (see Fig 13), wherein said first intermediate lens group comprises at least two lenses having negative refractive power (see Fig 13; Table 4; L22 and L24 are negative in the second lens group).
Regarding claim 25, Umeda discloses a variable magnification optical system according to claim 17 (see Fig 13), wherein said rear lens group comprises at least one lens component at an image side of the most image side focusing lens group in said focusing lens groups (see Fig 13; lens group 5 has one lens and is at image side, right side of figure from where light is directed to image plane, of the image most side of focusing lens group 4). 
Regarding claim 26, Umeda discloses a variable magnification optical system according to claim 17 (see Fig 13), wherein at least one of the focusing lens groups has positive refractive power (see Fig 13; see Table 4; refractive power of focusing lens 1/54.97).
Regarding claim 27, Umeda discloses a variable magnification optical system according to claim 17 (see Fig 13), wherein said first intermediate lens group comprises, in order from the object side, a second lens group having positive refractive power (see Fig 13; Table 4; a second lens group G2F comprising the first three lens of group 2; focal length of G2F is 78.12) and a third lens group having positive refractive power (see Fig 17; Para [0095]; a second lens group G2R comprising the fourth lens of group 2; focal length of G2R is 53.67). 
Regarding claim 28, Umeda discloses a variable magnification optical system according to claim 17 (see Fig 13), wherein said rear lens group comprises at least two focusing lens groups (see Fig 17; Para [0095]; focusing lens group comprising of two groups 4-1 and 4- 2 wherein 4-1 is the first two lenses (L41 and L42) of group G4 and 4-2 are the last two (L43 and L44)). 
Regarding claim 29, Umeda discloses an optical apparatus comprising a variable magnification optical system according to claim 17 (see Fig 13; see Abstract; optical apparatus is a zoom lens). 
Regarding claim 30, Umeda discloses a method for manufacturing a variable magnification optical system which comprises (see Fig 13), in order from an object side, a first lens group having negative refractive power (see Fig 13; Table 4; G1= -26.00), a first intermediate lens group having positive refractive power (see Fig 13; Table 4; G2= 38.17), a second intermediate lens group having negative refractive power (see Fig 13; Table 4; G3= -45.00) and a rear lens group; comprising the steps of: constructing such that, upon varying a magnification from a wide angle end state to a telephoto end state (see Fig 13; Table 4; G4 moves upon being varied from wide angle to telephoto states), a distance between said first lens group and said first intermediate lens group is varied (see Fig 13; Table 4; distance between G1 and G2 varies), a distance between said first intermediate lens group and said second intermediate lens group being varied (see Fig 13; Table 4; distance between G2 and G3 varies), and a distance between said second intermediate lens group and said rear lens group being varied (see Fig 13; Table 4; distance between G3 and G4 varies); and constructing such that the following conditional expressions being satisfied: 0.050 < f1/ fM2 < 1.050 (see Table 4; f1= -26.00, fM2= -45.00; -26/-45= 0.58); 0.70 < |fF| / ft < 3.30 (see Table 4; |fF|/ft= -26.00/33.95= 0.76); 0.10 < BFw/fw < 1.00 (see Table 4; fw= 18.54, BFw= 18.069; BFw/fw= 0.975); 38.00˚ < ωw < 85.00˚ (see Table 4; ωw = 49.9˚) where f1denotes a focal length of said first lens group, fM2 denotes a focal length of said second intermediate lens group, fF denotes a focal length of a focusing lens group having a strongest refractive power in the focusing lens groups, ft denotes a focal length of the variable magnification optical system in the telephoto end state, and ωw denotes a half angle of view of the variable magnification optical system in the wide angle end state.
Claims 17, 20, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Masui (US 2015/0054989).
Regarding claim 17, Masui discloses a variable magnification optical system comprising (see Fig 2), in order from an object side, a first lens group having negative refractive power (see Fig 2; Para [0109]; G1= -16.7598 calculated from chart first group only refers to Gr1F), a first intermediate lens group having positive refractive power (see Fig 2; Para [0109]; G2= 20.836), a second intermediate lens group having negative refractive power (see Fig 2; Para [0109]; G3= -36.156) and a rear lens group; upon varying a magnification from a wide angle end state to a telephoto end state (see Fig 2; Para [0109]; Groups move upon being varied from wide angle to telephoto states), a distance between said first lens group and said first intermediate lens group being varied (see Fig 2; Para [0109]; distance between G1 and G2 varies), a distance between said first intermediate lens group and said second intermediate lens group being varied (see Fig 2; Para [0109]; distance between G2 and G3 varies), and a distance between said second intermediate lens group and said rear lens group being varied (see Fig 2; Para [0109]; distance between G3 and G4 varies); and the following conditional expression being satisfied: 0.050 < f1/ fM2 < 1.050 ((see Fig 2; Para [0109]; f1= -16.7598, fM2= -36.156; -16.7598/-36.156= 0.464); 0.70 < |fF| / ft < 3.30 (Para [0109]; |fF|/ft= 16.7598/22.496= .745); 38.00˚ < ωw < 85.00˚ (Para [0111]; ωw = 51.734˚) where f1 denotes a focal length of said first lens group, fM2 denotes a focal length of said second intermediate lens group, where fF denotes a focal length of a focusing lens group having a strongest refractive power in the focusing lens groups (Para [0109]; G1=-16.7598), and ft denotes a focal length of the variable magnification optical system in the telephoto end state (see Fig 2; Para [0109]; ft=22.496), and ωw denotes a half angle of view of the variable magnification optical system in the wide angle end state.
Regarding claim 20, Masui discloses a variable magnification optical system according to claim 17, wherein the following conditional expression is satisfied: 2.00 < vM1P/vMIN < 3.00 (see Fig 2; Para [0109]; 81.61/33.84=2.411) where vM1P denotes an Abbe's number of a lens having a strongest positive refractive power in the first intermediate lens group, and vM1N denotes an Abbe's number of a lens having a strongest negative refractive power in the first intermediate lens group (see Fig 2; Para [0109]; second lens in Gr2 is the strongest negative and fifth lens in Gr2 is the strongest positive).
Regarding claim 22, Masui discloses a variable magnification optical system according to claim 17 (see Fig 2), wherein said focusing lens group is composed of one or two lenses (see Fig 2; Para [0109]; said focusing lens refers to first lens group Gr1F that contains two lenses).
Regarding claim 24, Masui discloses a variable magnification optical system according to claim 17 (see Fig 2), wherein said first lens group is composed of two lens components (see Fig 2; Para [0109]; first lens group comprises Gr1F which only has two lenses).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hirakawa (US 2010/0073778) discloses a variable magnification lens with a negative first and third groups and a positive second group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872